Case: 14-51335      Document: 00513184749         Page: 1    Date Filed: 09/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51335
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 8, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LEOPOLDO CARDENAS-BUCIO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-438-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Leopoldo Cardenas-Bucio was convicted of one charge of illegal reentry
into the United States and was sentenced to serve 57 months in prison and a
three-year term of supervised release.            In this appeal, he raises several
challenges to his sentence, some of which are reviewed for plain error only due
to his failure to present them to the district court.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51335     Document: 00513184749      Page: 2    Date Filed: 09/08/2015


                                  No. 14-51335

      Preserved claims of sentencing error are reviewed for abuse of discretion.
Gall v. United States, 552 U.S. 38, 51 (2007). On the other hand, when the
defendant fails to object at sentencing to the procedural or substantive
reasonableness of his sentence, review is for plain error. United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009); United States v.
Peltier, 505 F.3d 389, 392 (5th Cir. 2007). To establish plain error, a defendant
must show an error that is clear or obvious and that affects his substantial
rights. Puckett v. United States, 556 U.S. 129, 135 (2009) (internal quotation
marks, modification, and citation omitted). If he makes such a showing, we
have the discretion to correct the error but will do so only if it seriously affects
the fairness, integrity, or public reputation of judicial proceedings. Id.
      Cardenas-Bucio has not met these standards. His first argument, that
his burglary conviction should not have been classed as a crime of violence
(COV) under U.S.S.G. § 2L1.2, is misplaced because the record shows that this
conviction was not so classed. Similarly unavailing is his claim that the district
court erred by concluding that his conviction for corporal injury to a cohabitant
was a COV, as we have previously held that the statute underlying that
conviction qualified as a COV for § 2L1.2 purposes. See United States v. Cruz-
Rodriguez, 625 F.3d 274, 276 (5th Cir. 2010).
      Finally, his argument that certain prior convictions should not have been
used to calculate his guidelines sentencing range due to infirmities in these
convictions, while preserved, is unavailing. We do not “entertain collateral
attacks on prior state convictions made during federal sentencing proceedings
when, as here, the defendant does not allege that the prior conviction was
uncounseled.” United States v. Longstreet, 603 F.3d 273, 277 (5th Cir. 2010).
      AFFIRMED.




                                         2